Citation Nr: 0512410	
Decision Date: 05/05/05    Archive Date: 05/18/05

DOCKET NO.  03-18 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for residuals of left 
leg injury.  

2.  Entitlement to service connection for residuals of right 
knee injury.  

3.  Entitlement to service connection for residuals of right 
leg injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. S. Knight, Counsel



INTRODUCTION

The veteran served on active duty from August 1983 to 
November 1987.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

As noted in a deferral dated in July 2002, the veteran has 
moved to Atlanta, Georgia, and the claims folder was 
transferred from the RO in Waco, Texas, to the RO located in 
Atlanta.  

The issues of service connection for residuals of left leg 
injury, residuals of right knee injury, and residuals of 
right leg injury are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.

2.  Service connection for residuals of a left leg injury was 
denied in a rating decision dated in May 1988.  

3.  Notice of the May 1988 rating decision was provided to 
the veteran in May 1988; the veteran did not file an appeal.  

4.  The veteran filed a claim in September 2001 to reopen his 
claim of service connection for residuals of a left leg 
injury.  

5.  Evidence added to the record since the May 1988 
determination, by itself, or when considered with previous 
evidence, does relate to an unestablished fact necessary to 
substantiate the claim; does tend to show that the veteran's 
residuals of a left leg injury were manifested in service or 
otherwise related to service; and considered by itself or 
together with previous evidence of record, does raise a 
reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The May 1988 rating decision that denied service 
connection for residuals of a left leg injury is final.  38 
U.S.C. § 4005(b)(1), (c) (1982); 38 C.F.R. § 19.192 (1987).  

2.  New and material evidence has been received since the May 
1988 rating decision to reopen the veteran's claim of service 
connection for residuals of a left leg injury.  38 U.S.C.A. 
§§ 5107, 5108 (West 2002); 38 C.F.R. § 3.156 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has 
since been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  

The Board has considered this new legislation with regard to 
the issue on appeal.  The Board finds, given the favorable 
action taken hereinbelow, that no further assistance in 
developing the facts pertinent to this limited issue is 
required at this time.

Analysis

Law and Regulations:  In order to reopen a claim which has 
been denied by a final decision, the claimant must present 
new and material evidence.  38 U.S.C.A. § 5108.  For 
applications filed after August 29, 2001, as was the 
application to reopen the claim in this case, new and 
material evidence means evidence not previously submitted to 
agency decisionmakers; which relates, either by itself or 
when considered with previous evidence of record, to an 
unestablished fact necessary to substantiate the claim; which 
is neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and which raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).

For the sole purpose of determining whether the claim should 
be reopened, credibility of the evidence is presumed.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  The claim does not 
need to be conclusive; however, the veteran's allegations 
must be supported by credible and competent evidence.  Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).

The RO denied service connection for residuals of a left leg 
injury in a rating decision dated in May 1988 based on no 
evidence of current disability manifested by left leg injury.  
The veteran did not file an appeal; thus, that rating 
decision became final.  

The evidence before the RO at the time of the May 1988 rating 
decision included the service medical records, and findings 
from a VA examination conducted in March 1988.  The service 
medical records indicated that the veteran had been involved 
in a motor vehicle accident in 1987 and had sustained injury 
to his back and complained of pain in his lower extremities.  
The VA examination was silent for any pertinent findings.  

The evidence that has been received and associated with the 
claims folder since the last final rating decision in May 
1988 includes a discharge summary from VA hospitalization 
dated from October to November 1992, VA outpatient treatment 
records dated from 1992 to 2001, and the veteran's own 
statements.  These records are consistent as to documentation 
concerning the motor vehicle accident that occurred in 
service in 1987 and the veteran's subsequent complaints of 
radiating pain and weakness affecting the left lower 
extremity.  Outpatient records, such as those dated in 
January 2001, reveal evidence of crepitus and tenderness in 
both knee joints, radicular pain and weakness in both lower 
extremities, swelling, and degenerative joint disease of the 
knees with arthralgia.  

Thus, since the last and final disallowance on the matter of 
service connection for residuals of a left leg injury, new 
evidence has been received because the evidence was not 
previously before the RO at the time of the May 1988 
decision.  Moreover, the evidence is material to the matter 
at hand because it does relate, either by itself or when 
considered with previous evidence of record, to an 
unestablished fact necessary to substantiate the claim; which 
is neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and which raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  Treatment records that note the in-service motor 
vehicle accident and the veteran's complaints and symptoms of 
the left knee and leg tend to be significant, given that the 
central question deals with in-service incurrence and 
residual left leg injury.  The outpatient records 
"contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability 
manifested by left leg injury."  Hodge v. West, 155 F.3d 
1356, 1363(1998).  

Thus, in light of the evidence received since the last and 
final disallowance in May 1988 that denied service connection 
for residuals of a left leg injury, the veteran's claim of 
service connection is reopened.  38 C.F.R. § 3.156(a).  


ORDER

New and material evidence having been received, the veteran's 
claim of service connection for residuals of a left leg 
injury is reopened; the veteran's claim to this extent is 
allowed.  
REMAND

The VCAA requires that VA afford the claimant an examination 
when there is competent evidence that a claimant has a 
current disability, or persistent or recurrent symptoms of a 
disability; there are indications that the disability may be 
associated with active service; and the record is 
insufficient to decide the claim.  
38 U.S.C.A. § 5103A(d).  

The veteran has not been afforded a VA examination since 
March 1988.  The outpatient treatment records reveal 
competent evidence of current bilateral knee and lower 
extremity disabilities.  Further, as noted herein, the 
veteran has reported an injury in service, namely, a motor 
vehicle accident.  Moreover, there is some suggestion that 
the veteran's current disabilities affecting the knees and 
the lower extremities are related to the incident during 
active duty.  

Thus, the record as it stands currently is inadequate for the 
purpose of rendering an informed decision.  Where the record 
before the Board is inadequate to render a fully informed 
decision, a remand to the RO is required in order to fulfill 
its statutory duty to assist the veteran to develop the facts 
pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 
377 (1993).

The Board hereby remands this matter for additional 
development as noted below.  

1.  The veteran should be afforded an 
appropriate VA examination to determine 
the existence of current disability 
manifested in the bilateral knees and 
lower extremities.  The claims folder 
should be made available to the examiner 
for review before the examination.  The 
examiner is asked to provide an opinion 
as to whether it is at least as likely as 
not that any current disabilities 
affecting the lower extremities, 
including the knees, are related to the 
in-service motor vehicle accident, or to 
service otherwise.  The examiner is asked 
to provide a rationale as to any 
conclusions reached.  

2.  After conducting any additional 
indicated development, the RO should 
again review the veteran's appeal.  If 
any benefit sought on appeal remains 
denied, the veteran and representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C.A. §§ 5109B, 7112).



	                     
______________________________________________
	JAMES L. MARCH 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


